[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER RE PLAINTIFFS' REQUEST TO REVISE DATED NOVEMBER 1, 1990
1. The plaintiffs' request that the defendant revise paragraph 2 of the answer to the second and fourth counts by deleting "and specific reference is made to all the terms and provisions of Connecticut General Statutes section 13a-149" is granted and the defendant's objection is overruled.
2. The plaintiffs' request that the defendant revise the first special defense into separate counts alleging negligence of the decedent Stevens as an occupant of the vehicle versus negligence of the decedent Stevens as the CT Page 3260 operator of the vehicle is granted and the defendant's objection is overruled. The plaintiffs' request that the defendant revise the defendant's first special defense into separate counts to distinguish between those allegations of negligent participation of the decedent Stevens with the operator of the vehicle versus negligent participation of the decedent Stevens with the remaining occupants of the vehicle is granted and the defendant's objection is overruled. The plaintiffs' request that the defendant revise the defendant's counterclaim is denied and the defendant's objection is sustained.
3. The plaintiffs' request that the defendant revise the second special defense into separate counts alleging negligence of the decedent Gallo as an occupant of the vehicle versus negligence of the decedent Gallo as the operator of the vehicle is granted and the defendant's objection is overruled. The plaintiffs' request that the defendant revise the second special defense into separate counts to distinguish between those allegations of negligent participation of the decedent Gallo with the operator of the vehicle versus negligent participation of the decedent Gallo with the remaining occupants of the vehicle is granted and the defendant's objection is overruled. The plaintiffs' request that the defendant revise the defendant's counterclaim is denied and the defendant's objection thereto is sustained.
4. The plaintiffs' request that the defendant revise paragraphs 10, 11 and 16 of the first and second special defenses and paragraphs 4J, 4K and 4P of the third and fourth counts of the defendant City's counterclaim is denied and the defendant's objection is sustained.
5. The plaintiffs' request that the defendant revise the third special defense to set forth the facts upon which the defendant claims the plaintiffs' action is barred by Connecticut General Statutes section 52-55n(a)(1) is granted. The defendant is to state whether its defense is based on the language of section 52-55n of "except as otherwise provided by law" in which instance the defendant is to state which law it is referring to. Further, if the defendant is claiming that subparagraphs A, B and C of section 52-55n(a)(1) are not involved, then the defendant is to so state.
6. The plaintiffs' request that the defendant revise the fourth special defense is granted to the extent that defense refers to "among other things" by either deleting that phrase or, in the alternative, by stating what the "among other things" are that the defendant claims it was in the performance of a governmental function of. CT Page 3261
Axelrod, J.